Citation Nr: 1608552	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  14-12 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include as secondary to residual gunshot wound of the right upper chest muscle group IV with residual foreign body.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to residual gunshot wound of the right upper chest muscle group IV with residual foreign body.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include dementia, vascular type with depressive features, and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for peripheral vascular disease of upper and lower extremities, claimed as vascular deficiencies.

6.  Entitlement to service connection for frostbite residuals of the upper and lower extremities.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to September 1953.  He is the recipient of numerous awards and decorations, including the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

By way of background, the Veteran sustained a gunshot wound (GSW) to the right upper chest in service and has been service-connected for such disability since March 1974.  He claims left shoulder and back disorders due to the in-service GSW or, alternatively, as secondary to its service-connected residuals.  

In this case, the Veteran was provided with a VA examination regarding the claimed left shoulder disorder in April 2012.  The April 2012 VA examiner diagnosed acromioclavicular joint and glenoid degenerative changes, and determined that such disorder was not related to the Veteran's residual gunshot wound as it was part of the normal aging process.  However, the examiner did not explain the basis for such conclusion.  Such explanation is imperative as the Veteran reports experiencing left shoulder pain since a few years after the GSW was incurred.  Additionally, the April 2012 VA examiner found that, following the GSW, the Veteran had improper body movements to compensate for pain in the right upper chest, causing a neck disorder.  If such improper body movements caused the Veteran's neck disability, the examiner should have discussed whether such improper body movements caused or aggravated the left shoulder disorder, or if not, explain why not.  Similarly, a November 2011 VA muscles examination report noted that the Veteran's right shoulder was affected by the GSW such that function was limited with respect to depression of the arm from vertical overhead to hanging at side, downwards rotation of the scapula, and forward and backward swing of the arm.  Thus, if the right shoulder was so directly affected by the GSW such that function was limited as described in the November 2011 VA examination, on Remand, the examiner should discuss whether the Veteran may have overused his left shoulder to compensate for the right shoulder and/or neck disabilities, causing or aggravating the current left shoulder disorder.  

The Veteran has not been provided a VA examination with regard to the nature and etiology of his claimed lumbar spine disorder.  Here, he has a diagnosis of lumbar degenerative joint disease (see October 1994 X-ray report) and a November 2011 VA X-ray report shows retained shell fragments or shrapnel at the right hemithorax over the lower most thoracic vertebra.  Again, the Board notes the April 2012 VA examiner's conclusion that the Veteran had improper body mechanics to compensate for painful movement as a result of the GSW in service.  Thus, on remand, an opinion should be obtained as to whether the Veteran's claimed lumbar disorder may also have been caused by the GSW in service, or caused or aggravated by residuals of the GSW.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claims of entitlement to service connection for his left shoulder and lumbar spine disorders.  Such should be accomplished on remand.

Regarding the claim for an acquired psychiatric disorder, to include dementia, vascular type with depressive feature, and PTSD, the Board finds that the November 2011 VA examination report requires clarification with regard to the nature of such disorder.  In this regard, the beginning of the report reflects the examiner's acknowledgment of VA treatment records that diagnosed cognitive disorder not otherwise specified, rule out Alzheimer's versus vascular dementia, and depression not otherwise specified.  However, he determined that no additional mental disorder was found to be present other than dementia, most likely vascular type, with depressive features.  In this regard, he specifically found that the Veteran did not have PTSD because the DSM-IV (Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition) criteria were not met.  However, the examiner did not reconcile such determination with the remainder of the evidence of record, to include his VA treatment records that reflect diagnoses of depressive disorder and a history of psychosis in addition to vascular dementia, or an August 2011 statement from the Veteran's private physician, Dr. N.O., that reflects that the Veteran had a diagnosis of PTSD in conformance with the DSM-IV.   

Additionally, the DSM has been updated to the fifth edition (DSM-5) and such updates have affected the VA regulations pertinent to the claim.  As the Veteran's claim was certified to the Board in March 2015, following the effective date of the VA regulation change, the DSM-5 governs.  Therefore, in light of the advent of the DSM-5 as well as the additional psychiatric diagnoses of record, the Board finds that a remand is necessary to obtain clarification from the November 2011 VA examiner regarding the nature and etiology of the Veteran's acquired psychiatric disorder.

With regard to the Veteran's remaining claims for service connection for headaches, peripheral vascular disease of upper and lower extremities, and frostbite residuals of the upper and lower extremities, the record does not contain current diagnoses of such disorders.  However, there appear to be outstanding treatment records.

In this regard, as relevant to all claims on appeal, the Board finds that any and all such outstanding treatment records should be obtained.  As the Veteran is regularly treated through VA facilities, usually the Ponce VA Outpatient Clinic (VAOPC), which falls under the umbrella of the San Juan VA Medical Center (VAMC), and the most recent records contained in the file are dated in February 2014, updated VA treatment records should be obtained for consideration in his appeal.   Similarly, an October 1994 VA examination report reflects that the Veteran was noted to have been hospitalized in August 1985 for major depression and received follow-up treatment at the San Juan VA Medical Center.  Consequently, such VA treatment records should be obtained on remand.

There are also appears to be outstanding private treatment records that have not yet been obtained.  In this regard, an April 1986 VA examination report, which contains the Veteran's subjective reports of major depression, notes the Veteran's report that he was treated privately by Dr. J.I. in October 1985.  Similarly, the October 1994 VA examination report reflects that the Veteran received treatment through Salud Mental in Cayey.  As such, the Veteran should be offered an opportunity to submit any relevant treatment records and/or complete an authorization and consent form in order for the AOJ to obtain records on his behalf from Dr. J.I. and Salud Mental.

Additionally, the Veteran submitted a statement dated February 23, 2012 indicating that he had been hospitalized on an emergency basis in February 2012.  He did not indicate whether the February 2012 hospitalization was at a VA hospital or the reason for the emergency hospitalization.  VA outpatient treatment records associated with the file do not include any VA inpatient or outpatient records dated between December 2011 and February 27, 2012.  As there may be an outstanding hospital record and it is unclear to which issue the outstanding record pertains, a remand is required to obtain the record prior to further adjudication of any of the issues on appeal. 

Furthermore, it appears that there may be outstanding records from the Social Security Administration (SSA).  In this regard, a November 2012 SSA Inquiry reflects that the veteran was awarded disability benefits as of August 1985.  The United States Court of Appeals for Veterans Claims has held where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). While it is likely that SSA no longer has records related to the Veteran's disability claim due to the time lapsed and the possible conversion to retirement benefits, an attempt to obtain such records is necessary.  

Finally, the Board finds that the pending service connection claims may have an impact on the Veteran's claim for TDIU.  As such, the Board will defer making a determination on the TDIU claim until his service connection claims are resolved.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for left shoulder and lumbar spine disorders as secondary to his service-connected residual gunshot wound of the right upper chest muscle group IV with residual foreign body.  

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claimed disorders.  In particular, the Veteran is asked to supply records or an authorization and consent form for records from Dr. J.I. and Salud Mental regarding mental health treatment beginning in October 1985.  He should also be asked to identify the facility where he was hospitalized in February 2012.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from the San Juan VAMC and Ponce VAOPC dated from August 1985 to October 2008 and from February 2014 to the present, to include, if applicable, records pertaining to a February 2012 hospitalization.      

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his custodian must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  Any determination pertinent to the Veteran's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  Return the record to the VA examiner who conducted the Veteran's April 2012 VA orthopedic examination.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic file and the Remand have been reviewed.  If the April 2012 VA examiner is not available, the file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's left shoulder and/or lumbar spine disorder are related to his military service, to include his in-service gunshot wound.  

If the disabilities are found to be less likely than not directly related to service, the examiner is asked to opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's left shoulder and/or lumbar spine disorder were caused or aggravated by his service-connected residual gunshot wound of the right upper chest muscle group IV with residual foreign body.  In reaching these conclusions, the examiner should consider and address whether any improper body movements undertaken to compensate for pain, would have caused or aggravated the claimed disorders.  

The examiner should provide complete rationale for the conclusions reached.

5.  Return the record to the VA examiner who conducted the Veteran's November 2011 VA psychiatric examination.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic file and the Remand have been reviewed.  If the November 2011 VA examiner is not available, the file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should indicate whether the Veteran has a diagnosis of depressive disorder, psychosis, and PTSD at any time relevant to the pendency of the claim, to include shortly prior to the claim.  In this regard, the examiner should indicate whether the Veteran meets the DSM-5 criteria for each diagnosis.  If he does not, please reconcile such a determination with the remainder of the evidence of record that reflects diagnoses of each disorder.

For each disorder diagnosed during the pendency of the claim, to include shortly prior to the claim, to include dementia, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to his military service, to include his acknowledged combat service in Korea.  The examiner should also indicate whether the Veteran's psychosis began within one year of service separation and, if so, to describe the manifestations.  

The examiner should provide complete rationale for the conclusions reached.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




